DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and species B, the input of the electric machine assembly is coupled to the ring gear, in the reply filed on March 25, 2022 is acknowledged. Claim 1 is a generic claim. Claims 15, 17 and 18 are withdrawn.
	Drawings
The drawings are objected to because Figures 3, 4 and 5 include a rotor 234 and a stator 232.  The way the drawings are rendered it looks like the rotor extends into the stator. The drawings don’t show a separation between the rotor and stator that allows the rotor to rotate relative to the stator. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 14 includes the limitation “the input of the electric machine assembly is directly coupled to one of the sun gear, the ring gear or the planet gear of the planetary gear set.” The drawings show the input 228 is connected to the ring gear. A connection of the sun gear or the planet gear is not shown. The Claim 17 includes the limitation the input of the electric machine is coupled to the sun gear and claim 18 includes the limitation the input of the electric machine assembly is coupled to the planetary gear. The drawings only show the input of the electric machine coupled to the ring gear. Therefore, the input of the electric machine coupled to the sun gear and the input of the electric machine coupled to the planetary gear must be shown or the feature(s) canceled from the claim(s).  Although claims 17 and 18 are withdrawn, these claims could be added in the case of a rejoinder. Thus, the drawing objection is made. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Amendment
Claims 1-14 and 16 are examined from the amendment of 25 March 2022. Claims 15 and 17 and 18 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zatorski (US 2019/0085714).
Regarding claim 1, Zatorski teaches a gearbox assembly (Fig. 2, 122) for a gas turbine engine (10, Fig. 1) comprising: a planetary gear set (Fig. 2, 8) comprising a sun gear (148, Fig. 8), a planet gear (146), and a ring gear (144), the sun gear configured for connection to a first drive shaft (shaft connected to sun gear 148, Figs. 2, 8,¶78) of the gas turbine engine and the ring gear configured for connection to a second drive shaft (member connected to ring gear 144 and member 128, Fig. 8, ¶78) of the gas turbine engine (100); and an electric machine assembly (220) comprising an input (Fig. 8, member between ring gear 144 and rotor 224) and an electric machine (222), the electric machine comprising a rotor (224) coupled to the input and a stator (225) fixedly positioned to the gearbox assembly (Fig. 4), the input of the electric machine assembly coupled to the ring gear (Fig. 8, ring gear 144 is connected to rotor 224.)
Regarding claim 2, Zatorski teaches the invention as claimed and discussed above and Zatorski further comprises a planet gear carrier (147), wherein the planet gear is rotatably coupled to the planet gear carrier (¶77), wherein the planet gear carrier is fixedly positioned within the gearbox assembly (¶79, the planet gear carrier is coupled to the center frame support assembly 154), and wherein the input of the electric machine assembly is coupled to the ring gear of the planetary gear set (Fig. 8).
Regarding claim 9, Zatorski teaches the invention as claimed and discussed above and Zatorski further teaches the electric machine is arranged in a radial flux configuration (Fig. 8).
Regarding claim 11, Zatorski teaches the invention as claimed and discussed above and Zatorski further teaches wherein the gearbox assembly defines a radial direction and wherein the rotor is located outward of the stator along the radial direction (Fig. 8).
Regarding claim 13, Zatorski teaches the invention as claimed and discussed above and Zatorski further teaches a gearbox assembly casing (member extending between ring gear 144 and first support member 128), wherein the stator of the electric machine is fixedly within the gearbox assembly casing (stator 225 is within this casing) of the gearbox assembly.
Regarding claim 14, Zatorski teaches the invention as claimed and discussed above and Zatorski further teaches the input of the electric machine assembly is directly coupled to the ring gear (Figure 8, shows a member extending from the ring gear 144 that supports the rotor 224. This member is directly coupled to the ring gear.).
Regarding claim 16, Zatorski teaches the invention as claimed and discussed above and Zatorski further teaches the input of the electric machine assembly is coupled to the ring gear (Figure 8, shows a member extending from the ring gear 144 that supports the rotor 224. This member is directly coupled to the ring gear.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zatorski (US 2019/0085714).
Regarding claim 10, Zatorski teaches the invention as claimed and discussed above for claim 9. 
 Zatorski further teaches wherein the gearbox assembly defines a radial direction. Zatorski teaches the rotor is located inward of the stator along the radial direction (Fig. 4.) Further, Zatorski teaches the electric machine can be an in runner of an out runner design where the rotor is located inward or outward of the stator (¶99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gearbox assembly of Zatorski have the rotor located inward of the stator along the radial direction, as taught by Zatorski, in order to provide in-runner design of the electric machine.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zatorski (US 2019/0085714) in view of Fox (2011/0165983).
Zatorski teaches the invention as claimed and discussed above for claim 1
Zatorski doesn’t teach the planet gear of the planetary gear set is a compound planet gear comprising a first stage and a second stage, wherein the first stage is engaged with the sun gear of the planetary gear set and the second stage is engaged with the ring gear of the planetary gear set.
Fox teaches a compound planet gear (Figs. 2 and3). The planet gear of the planetary gear set is a compound planet gear comprising a first stage (Fig. 2) and a second stage (Fig. 2), wherein the first stage is engaged with the sun gear (106) of the planetary gear set and the second stage is engaged with the ring gear (103) of the planetary gear set. The compound gearing maximizes a step up ratio between the input and output shafts and reduces the weight of the system (¶15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gearbox assembly of Zatorski have the planet gear of the planetary gear set be a compound planet gear comprising a first stage and a second stage, wherein the first stage is engaged with the sun gear of the planetary gear set and the second stage is engaged with the ring gear of the planetary gear set, as taught by Fox, in order to maximize the step up ratio and minimize the weight of the system as taught by Fox.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zatorski (US 2019/0085714) in view of Harvey (2020/0124139).
Zatorski teaches the invention as claimed and discussed above for claim 1
Zatorski doesn’t teach the electric machine is arranged in an axial flux configuration.
Harvey teaches an electric machine integrated into the gearbox of an aircraft with a gas turbine engine (Figs. 1-3). In Fig. 3, the electric machine is arranged with a radial flux configuration. However, Harvey teaches axial flux configurations may be used, particularly should a shorter axial length be required for packaging purposes (¶25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gearbox assembly of Zatorski the electric machine is arranged in an axial flux configuration, as taught by Harvey, in order to provide a shorter axial length for packaging purposes as taught by Harvey.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zatorski (US 2019/0085714) in view of Curti (9,214,841).
Zatorski teaches the invention as claimed and discussed above for claim 1.  Zatorski doesn’t teach a gearbox assembly casing extending between a forward end and an aft end and a first bearing assembly located at the aft end for rotatably mounting the gearbox assembly casing to the first drive shaft of the gas turbine engine at the aft end of the gearbox assembly casing; and a second bearing assembly located at the forward end for rotatably mounting the gearbox assembly casing to the second drive shaft of the gas turbine engine at the forward end of the gearbox assembly casing.
Curti teaches a gearbox assembly casing (10) extending between a forward end and an aft end (Fig. 1); a first bearing assembly (14b) located at the aft end for rotatably mounting the gearbox assembly casing to the first drive shaft (3) of the gas turbine engine at the aft end of the gearbox assembly casing; and a second bearing assembly (15b) located at the forward end for rotatably mounting the gearbox assembly casing to the second drive shaft (6) of the gas turbine engine at the forward end of the gearbox assembly casing. The gearbox assembly and casing are for an aircraft (abstract). An electric machine is positioned within the gearbox assembly (Fig. 1). Casings provide support for components within the casing (Col. 2:32-37). Further, casings keep contaminants from escaping from the gearbox casing, such as lubricants and metal particles 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gearbox assembly of Zatorski have a gearbox assembly casing extending between a forward end and an aft end and a first bearing assembly located at the aft end for rotatably mounting the gearbox assembly casing to the first drive shaft of the gas turbine engine at the aft end of the gearbox assembly casing; and a second bearing assembly located at the forward end for rotatably mounting the gearbox assembly casing to the second drive shaft of the gas turbine engine at the forward end of the gearbox assembly casing, as taught by Curti, in order to provide support for various components within the gearbox assembly casing and keep contaminants from escaping from the casing.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741